Title: From John Adams to George Washington Adams, 20 February 1825
From: Adams, John
To: Adams, George Washington



My dear Grandson George
Quincy 20th February. 1825.

Your letter has given me great pleasure, and so have those of your brother John—they are lively, animating and cheerful, and at the same time judicious and prudent, which to me is of more importance than all the rest. This great nation appears to me to be as well satisfied as so great a nation can be and in their satisfaction I sincerely rejoice. What obligations does this event impose upon you and me and all of us to repress every selfish feeling and devote ourselves to the public good.
I am very sorry you found Mary in such bad health—but I hope she will soon get well—give my love to her.—
Mr Clay and General Jackson appear to me to have acted the great statesman and real patriots. Your Father’s acknowledgment that the People have always stood by him and supported him is a great truth, and the explicit acknowledgment of it is a moral virtue and profound wisdom.—I wait with anxious solicitude for the inaugural address and for the organization of the government. I doubt not however that all will be conducted with great prudence.—Our Quincy people will not be melancholy though they are severely affected by sickness—the loss of Captain Beale and Mr Apthorpe has affected me—they were two neighbours who were always pleasing and friendly to me: with one I have been intimately acquainted from the year 59. The loss of Govr. Eustace is another unhappy event for me though I believe he was prepared for it in his own mind—and there does not appear to be any danger of an improper successor.—
We are uncertain whether Charles will come away before the 4th. of March though he promised to bring me the first news of the Election. Love to all the family.
I am, dear George your / affectionate Grandfather
John Adams.